Citation Nr: 0523128	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  02-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for residuals of right 
traumatic amputation of little finger distal phalanx, 
fracture of index finger distal phalanx, and fracture of 
distal phalanx of base of right thumb, with traumatic 
arthritis and autonomic neuropathy, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to July 
1971.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 RO decision, which denied 
a rating in excess of 10 percent for the veteran's residuals 
of right traumatic amputation of little finger distal 
phalanx, fracture of index finger distal phalanx, and 
fracture of distal phalanx of base of right thumb.    

In a July 2002 rating decision, the RO granted service 
connection for traumatic arthritis of the right hand and 
assigned a 20 percent rating for residuals of right traumatic 
amputation of little finger distal phalanx, fracture of index 
finger distal phalanx, and fracture of distal phalanx of base 
of right thumb, with traumatic arthritis.  The veteran 
continued his appeal for a higher rating.  

In a March 2005 rating decision, the RO recognized that 
autonomic neuropathy was a likely residual of the service-
connected right hand injury and granted a 40 percent rating 
for residuals of right traumatic amputation of little finger 
distal phalanx, fracture of index finger distal phalanx, and 
fracture of distal phalanx of base of right thumb, with 
traumatic arthritis and autonomic neuropathy.  The veteran 
continues his appeal for a higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In December 2003, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's service-connected residuals of a right hand 
injury are manifested by marked limitation of motion of the 
index and long (middle) fingers akin to favorable ankylosis 
(neither of the two digits came within more than an inch of 
touching the palm); little, if any, limitation of motion of 
the thumb, ring, and little fingers, unaccompanied by such 
findings as pain with movement or swelling; ulnar deviation 
of the distal phalanges of the index and long fingers; and 
sensory loss of the palmar surface of the terminal phalanx of 
the index finger, with a hand that was colder in comparison 
to the left hand.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate 20 percent 
rating for the service-connected residuals of right traumatic 
amputation of little finger distal phalanx, fracture of index 
finger distal phalanx, and fracture of distal phalanx of base 
of right thumb, with traumatic arthritis have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5223 (effective prior to and since 
August 26, 2002).  

2.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected residuals of right 
traumatic amputation of little finger distal phalanx, 
fracture of index finger distal phalanx, and fracture of 
distal phalanx of base of right thumb, with autonomic 
neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8512 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in March 2001, and, as explained 
herein below, complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  Further, the Board 
finds that the timing of the VCAA notice is not prejudicial 
to the veteran because it was sent prior to the transfer of 
the case to the Board for appellate consideration in July 
2005, and the veteran was offered ample opportunity to 
present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in April 2004, the RO 
advised the veteran of what was required to prevail on his 
claim of an increased rating, what specifically VA had done 
and would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to inform it of 
any evidence or information that he thinks would support his 
claim or to submit any evidence in his possession that 
pertained to his claim.  

Further, the veteran was provided with a copy of rating 
decisions dated in March 2001, July 2002, and March 2005 
setting forth the general requirements of applicable law 
pertaining to a claim for an increased rating for a hand 
injury, and was advised as to the nature of the evidence 
necessary to substantiate his claim.  In the rating 
decisions, the RO also informed the veteran of the reasons 
for its determinations and the evidence it had considered in 
its considerations.  The general advisements were reiterated 
in the statement of the case issued in May 2002 and the 
supplemental statements of the case issued in July 2002 and 
May 2005, the last of which also contained the regulations 
promulgated in light of the VCAA and the United States Code 
cites relevant to the VCAA.  The statement of the case and 
supplemental statements of the case also provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  As such, 
through these documents, the RO informed the veteran of the 
information and evidence needed to substantiate his claim.  
See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decisions, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
increased rating claim and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has obtained the veteran's VA medical 
treatment records.  The veteran has not identified any 
private treatment records for the RO to obtain on his behalf.  
Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in July 2000, June 
2002, and December 2004, specifically to evaluate the current 
nature and severity of the veteran's right hand disability at 
issue.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claim of an Increased Rating

A.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

During the course of this appeal, the regulations pertaining 
to evaluating disability of the hands and fingers were 
revised, effective August 26, 2002.  See 67 Fed. Reg. 48784 
(2002).  According to governing legal precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

It appears to the Board, albeit not in an entirely clear 
manner, that in cases such as this, the General Counsel's 
opinion (i.e., VAOPGCPREC 7-03 (November 19, 2003)) dictates 
that the "old" criteria for evaluating finger and hand 
disabilities apply prior to the changes in regulation and 
that the revised criteria apply thereafter.  In any event, 
regardless of this interpretation, the Board notes that the 
retroactive reach of the revised regulations under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The law, as 
applied to the existing facts of this case, is discussed 
herein below.  

Prior to August 26, 2002, favorable ankylosis of the index 
and middle fingers warranted a 20 percent rating for the 
major (dominant) hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5223 (2001).  The notes to Code 5223 provide that the code 
applies to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.  Further, combination of finger amputations at 
various levels, or of finger amputations with ankylosis or 
limitation of motion of the fingers will be rated on the 
basis of the grade of disability, i.e., amputation, 
unfavorable ankylosis, or favorable ankylosis, most 
representative of the levels or combinations.  With an even 
number of fingers involved, and adjacent grades of 
disability, the higher of the two grades was to be selected.  
38 C.F.R. § 4.71a, Diagnostic Code 5223 (2001).

Prior to August 26, 2002, unfavorable ankylosis of the index 
and middle fingers warranted a 30 percent rating for the 
major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5219 (2001).  
The notes to Code 5219 provide that the code applies to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of median transverse fold 
of the palm.  Extremely unfavorable ankylosis of the fingers 
was to be rated analogous to amputation under the provisions 
of Diagnostic Codes 5152-5156, when all the joints of the 
finger were in extension or in extreme flexion, or when there 
was rotation and angulation of the bones.  

Further, prior to August 26, 2002, favorable ankylosis of the 
thumb warrants a 10 percent rating for the major hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5224 (2001).  Ankylosis of 
the ring or little fingers warrants a noncompensable rating 
for the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2001).  

Under the new rating criteria, favorable ankylosis of the 
index and long fingers warrants a 20 percent rating for the 
major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5223 
(effective August 26, 2002).  Unfavorable ankylosis of the 
index and long fingers warrants a 30 percent rating for the 
major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5219 
(effective August 26, 2002).  There is unfavorable ankylosis 
of the index, long, ring, and little fingers if both 
metacarpophalangeal and PIP joints are ankylosed or if only 
the metacarpophalangeal or PIP joint is ankylosed and there 
is a gap of more than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible.  38 C.F.R. 
§ 4.71a (effective August 26, 2002).

Further, under the new rating criteria, any limitation of 
motion of the ring or little finger warrants a noncompensable 
rating for the major hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (effective August 26, 2002).  Limitation of motion 
of the thumb, with a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (effective 
August 26, 2002). 

In regard to applicable criteria pertaining to neurologic 
manifestations, neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete 
paralysis.  38 C.F.R. § 4.123 (2004).  The maximum rating 
that may be assigned for neuritis not characterized by 
organic changes, as noted below, will be that for moderate.  
Id.  Neuralgia, cranial or peripheral, characterized usually 
by a dull and intermittent pain, of typical distribution so 
as to identify the nerve, is to be rated on the same scale, 
with a maximum equal to moderate, incomplete paralysis.  38 
C.F.R. § 4.124 (2004).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The use of terminology such as "mild," 
"moderate" and "severe" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2004).  

Diagnostic Code 8512 provides the rating criteria for 
paralysis of the nerves of the lower radicular group, and 
therefore neuritis and neuralgia of those nerves.  38 
U.S.C.A. § 4.124a, Diagnostic Code 8512 (2004).  Complete 
paralysis, with all intrinsic muscles of the major hand and 
some or all of flexors of the wrist and fingers paralyzed 
(substantial loss of use of hand), is evaluated as 70 percent 
for the major hand.  Severe incomplete paralysis of the major 
hand warrants a 50 percent rating; moderate incomplete 
paralysis of the major hand warrants a 40 percent rating; and 
mild incomplete paralysis of the major hand warrants a 20 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8512 
(2004).  Code 8612 refers to neuritis of the lower radicular 
group nerves, and Code 8712 refers to neuralgia of the lower 
radicular group nerves.

B.  Analysis

The veteran's service-connected residuals of right traumatic 
amputation of little finger distal phalanx, fracture of index 
finger distal phalanx, and fracture of distal phalanx of base 
of right thumb, with traumatic arthritis and autonomic 
neuropathy are currently rated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5223 (for favorable 
ankylosis of two digits of one hand) and 38 C.F.R. § 4.124a, 
Diagnostic Code 8512 (for incomplete paralysis of the nerves 
of the lower radicular group).  It is noted that in the March 
2005 rating decision that assigned a 40 percent rating, the 
RO indicated that it was using the neuropathy criteria 
because they were "more advantageous" to the veteran.  
However, the veteran, through his representative in July 
2005, claims that the RO failed to consider separately 
evaluating his degenerative joint disease of the hand.  The 
issue of separate evaluations will be addressed herein below.  

In applying the criteria to the facts of this case, the Board 
finds that the veteran's service-connected residuals of a 
right hand injury are most appropriately evaluated by 
separately rating the orthopedic and neurologic 
manifestations.  To that end, the Board notes that separate 
and distinct manifestations from the same injury permit 
rating under several diagnostic codes; however, the critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  The regulations 
provide that evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14 (2004) ("avoidance 
of pyramiding").  

In consideration of the record, as explained below, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 40 percent for the right hand residuals 
with autonomic neuropathy under Code 8512.  However, the 
Board finds that the medical evidence supports a separate 20 
percent rating for the right hand residuals with traumatic 
arthritis under Code 5223.  

The pertinent medical evidence in the file consists of 
private treatment records, VA outpatient records, and VA 
examination reports of July 2000, June 2002, and December 
2004.  A careful review of this evidence shows that the 
veteran's service-connected right hand injury residuals do 
not meet the criteria for an increased rating under Code 
8512.  Records from Stockton Rehab Clinic show that in July 
2000 the veteran demonstrated significant deficits in hand 
and wrist coordination and sensation, to include decreased 
hot/cold sensation.  A VA examiner in June 2002 recognized 
that prior to a serious unrelated, intervening injury to both 
of his forearms in a farm accident in 1978, the veteran had 
subjective complaints of cold intolerance.  He felt that it 
was not possible to objectively differentiate how much of the 
veteran's right hand condition was due to his service-
connected injury and how much was due to the farm accident.  
In any case, he opined earlier, at the time of the July 2000 
examination, that the veteran's right hand had probably 40 
percent to 50 percent functional loss due to all causes.  He 
did not opine on the specific neurological deficits.  Thus, 
the veteran underwent a VA examination in December 2004 to 
assess, from a neurological standpoint, his service-connected 
right hand injury residuals.  He complained of right hand 
pain and intolerance to cold.  Objectively, there was sensory 
loss of the palmar surface of the terminal phalanx of the 
index finger, and the entire right hand was more cold than 
the left hand.  An electromyogram was conducted, which 
revealed symptoms indicative of an autonomic neuropathy.  
Such clinical findings, in the Board's opinion, do not meet 
the criteria for severe incomplete paralysis of the lower 
radicular nerves under Code 8512.  Moreover, it appears that 
the veteran's neurological manifestations are wholly sensory.  
In such cases, the regulations provide that the rating may 
not be in excess of that for the moderate degree (i.e., 40 
percent).  

In further review of the medical record, the Board finds that 
a separate 20 percent rating is warranted under Code 5223, to 
account for the orthopedic manifestations of right traumatic 
amputation of little finger distal phalanx, fracture of index 
finger distal phalanx, and fracture of distal phalanx of base 
of right thumb.  Records from Stockton Rehab Clinic in June 
2000 and July 2000 show that the veteran had marked 
deformities of the right hand.  Clinical findings show an 
inability to make a fist, mild restriction in flexion of the 
thumb, ulnar deviation and limited flexion of the distal 
interphalangeal (DIP) joints and proximal interphalangeal 
(PIP) joints of the index and middle fingers, a fused DIP 
joint of the ring finger, absent tip of the little finger, 
and inability to fully extend the fingers.  VA outpatient 
records show that the veteran had abnormalities of his hand, 
to include decreased mobility secondary to trauma.  In 
particular, there was marked abnormality of the second and 
third digits with a large PIP joint (fixed) and ulnar 
deviation of the distal phalanges.  

VA examination reports show that at the time of a July 2000 
evaluation, there was marked deformity of the middle three 
digits of the right hand.  The right thumb was normal, with 
normal motion.  However, the index and long (middle) fingers 
show a 30 degree flexion contracture at the PIP joint and 
marked ulnar deviation of the distal two phalanges, which had 
approximately 15 degrees to 20 degrees of active motion 
(neither of the two digits came within more than an inch of 
touching the palm).  The ring finger showed normal motion at 
each joint.  At the time of a December 2004 examination, 
there was severe deformity of the PIP joints of the second 
and third fingers and the DIP joint of the fourth finger.  

In applying both the old and revised rating criteria, the 
Board finds that the clinical findings support a 20 percent 
rating under Code 5223, for favorable ankylosis of two digits 
of one hand.  That is, objective evidence reveals marked 
limitation of motion of the index and long (middle) fingers 
that is more akin to favorable ankylosis.  While restricted, 
these digits did come within two inches of touching the palm, 
so evaluating them as unfavorably ankylosed under old Code 
5219 or revised Code 5223, for a higher rating, is not in 
order.  As for the thumb, it was shown to have motion that 
was normal, or nearly so.  Likewise, the ring and small 
fingers were shown to have little, if any, restriction in 
movement.  (A private record did show that the veteran was 
unable to fully extend all his fingers.)  Thus, a compensable 
evaluation under the appropriate old and revised codes is not 
warranted for those particular digits.  

It is noted that degenerative arthritis (due to trauma) 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010.  When the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion; limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  In this case, there have not been any objective 
findings, such as pain with movement or swelling, in relation 
to any limitation of motion of the thumb, ring, and small 
fingers.  Thus, a separate 10 percent rating under Codes 
5003-5010 for arthritis of the fingers is not for 
application.  

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 40 
percent for residuals of right traumatic amputation of little 
finger distal phalanx, fracture of index finger distal 
phalanx, and fracture of distal phalanx of base of right 
thumb, with autonomic neuropathy.  (The rating agency has 
conceded "moderate" neuropathy.)  Thus, the benefit-of-the-
doubt rule does not apply, and the claim, to that extent, 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  However, the Board also finds that a 
separate 20 percent rating is in order for residuals of right 
traumatic amputation of little finger distal phalanx, 
fracture of index finger distal phalanx, and fracture of 
distal phalanx of base of right thumb, with traumatic 
arthritis.  




ORDER

A separate 20 percent rating for residuals of right traumatic 
amputation of little finger distal phalanx, fracture of index 
finger distal phalanx, and fracture of distal phalanx of base 
of right thumb, with traumatic arthritis is granted.  

A rating in excess of 40 percent for residuals of right 
traumatic amputation of little finger distal phalanx, 
fracture of index finger distal phalanx, and fracture of 
distal phalanx of base of right thumb, with autonomic 
neuropathy is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


